ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Evergreen Fire Alarms, LLC                   )          ASBCA No. 59880
                                             )
Under Contract No. Wl5QKN-14-P-0069          )

APPEARANCE FOR THE APPELLANT:                           S. Christopher Easley, Esq.
                                                         General Counsel

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Cameron Edlefsen, JA
                                                         Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 June 2015                                 //
                                                                           .
                                             A
                                                       /:~:;/               ff
                                                 ,/   ////:_    .
                                                 ;/ //                 .

                                                 MARK N. STEMPLE
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59880, Appeal of Evergreen Fire
Alarms, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals